                                          Case 5:20-cv-00724-BLF Document 23 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DUANE A. NAILOR,
                                  11                                                     Case No. 20-00724 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER APPOINTING COUNSEL
Northern District of California




                                                v.                                       FOR LIMITED PURPOSE; LIFTING
 United States District Court




                                  13                                                     STAY
                                  14     FISHER, Warden,
                                  15                  Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner, filed a petition for writ of habeas corpus pursuant to 28
                                  19   U.S.C. § 2254, challenging his state conviction out of Alameda County. Dkt. No. 1.
                                  20   Petitioner filed a motion requesting appointment of counsel based on his mental illness of
                                  21   schizophrenia and manic depression, stating that he is taking psychotropic medications and
                                  22   is under the care of the prison mental health clinic. Dkt. No. 19. Finding there is a
                                  23   substantial question regarding Petitioner’s competence, the Court referred the matter to the
                                  24   Federal Pro Se Program to locate counsel for the limited purpose of representing Petitioner
                                  25   in connection with proceedings to determine whether to appoint a conservator/guardian ad
                                  26   litem to represent him pursuant to Federal Rule of Civil Procedure 17. Dkt. No. 20.
                                  27          The Federal Pro Se Program has informed the Court that T. Kennedy Helms, IV, of
                                  28   Helm Law Office, P.C., located at 644 40th St., Ste. 305, Oakland, CA 94609, has agreed
                                            Case 5:20-cv-00724-BLF Document 23 Filed 03/19/21 Page 2 of 2




                                   1   to serve as appointed pro bono counsel for Petitioner. Thus T. Kennedy Helms is hereby
                                   2   APPOINTED as counsel for Petitioner pursuant to § 1915(e)(1) and the Court’s Federal
                                   3   Pro Bono Project guidelines. The scope of this referral shall be for the limited purpose
                                   4   described above.
                                   5             The stay is LIFTED. See Dkt. No. 21. The Clerk shall set this matter for case
                                   6   management conference within 30 days of the filing date of this order.
                                   7             IT IS SO ORDERED
                                   8

                                   9   Dated: __March 19, 2021_____                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  10
                                                                                          United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Appointing Counsel for Limited Purpose
                                  25   PRO-SE\BLF\HC.20\00724Nailor_appt.atty


                                  26

                                  27

                                  28                                                  2
